               Case 2:19-cv-02035-MJP Document 15 Filed 06/01/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 9

10           ALLAN MONTGOMERY,                                    CASE NO. C19-2035 MJP

11                                    Plaintiff,                  ORDER DISMISSING CASE FOR
                                                                  FAILURE TO PROSECUTE
12                   v.

13           RAINIER BEACH POOL, et al.,

14                                    Defendants.

15

16           THE COURT issued an order on February 21, 2020 to the parties requiring them to file a

17   joint status report by March 11, 2020. (Dkt. No. 10.) The parties failed to file a joint status report by

18   that date. On April 20, 2020, the Court issued a minute order extending the deadline to file a joint

19   status report to May 20, 2020. (Dkt. No. 14.) The Court warned the parties that failure to file the

20   joint status report could result in dismissal. As of the date of this Order, the parties have not filed a

21   joint status report. The Court therefore DISMISSES the case without prejudice for failure to

     prosecute. See Fed. R. Civ. P. 41(b).
22
     //
23
     //
24


     ORDER DISMISSING CASE FOR FAILURE TO PROSECUTE - 1
             Case 2:19-cv-02035-MJP Document 15 Filed 06/01/20 Page 2 of 2



 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Dated June 1, 2020.



                                                         A
 3

 4
                                                         Marsha J. Pechman
 5                                                       United States Senior District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER DISMISSING CASE FOR FAILURE TO PROSECUTE - 2
